F L E l
FEB 1 5 2019
IN THE UNITED STATES DISTRICT COURT C'e'k' U 3 D‘S"‘°" C°“"

D&strict Gf Montana

FOR THE DISTRICT OF MONTANA Bi"ings
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
CR 16-03-BLG-SPW

Plaintiff,
Vs. ORDER

GARRET JAY COSTA, SR.,

 

Defendant.

 

Upon the Defendant’s Motion for Early Termination of Supervision (Doc.
82), pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(0)(2), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
Garret Costa, Sr.’s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Oftice of the making of this Grder.

DATED this £»ci€§'of February 2019.

W. ¢</azzd
SUSAN P. WATTERS
United States District Judge

